ACCEPTED
                                                                                       06-15-00037-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 12/28/2015 9:05:20 AM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK


                           NO. 06-15-00037-CV
                                                                      FILED IN
                      IN THE COURT OF APPEALS FOR THE          6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                           SIXTH DISTRICT OF TEXAS             12/28/2015 9:05:20 AM
                                 AT TEXARKANA                       DEBBIE AUTREY
                                                                        Clerk


MICHAEL D. LEE ....................................... APPELLANT

v.
THE ROGERS AGENCY, C. MICHAEL ROGERS
and NEW YORK LIFE INSURANCE COMPANY ............... APPELLEES

                    APPELLANT'S MOTION TO EXTEND TIME
                            FOR FILING REPLY BRIEFS


TO THE HONORABLE COURT OF APPEALS:

      MICHAEL D. LEE, Appellant, files this motion requesting an extension of

time to file his reply briefs to the brief of Appellees, The Rogers Agency and C.

Michael Rogers, and to the brief of Appellee, New York Life Insurance Company,

and would show unto the Court the following:

                                        I.

      Appellant's reply to the brief of Appellees, The Rogers Agency and C. Michael

Rogers, is due to be filed December 29, 2015.

      Appellant's reply to the brief of Appellee, New York Life Insurance Company,

is due to be filed January 6, 2016.
                                             II.

       Due to other commitments counsel will be unable to complete research and

finalize the reply briefs in this case by the due date. Those commitments include:

       1.     Assisting in preparation of the Brief of Appellant in Burlington
              Resources Oil & Gas Company, LP v. Petromax Operating
              Company, Inc., Woodbine Acquisition, LLC n/k/a MD America
              Energy, LLC, Petrotexas, LLC, CH4 Energy II, LLC, and Texcal
              Energy South Texas, LP, No. 06-15-00044-CV in this Court;

       2.     Preparation of Plaintiffs Original Petition and Request for
              Temporary Restraining Order and Injunction in OLMM
              Properties, LLC d/b/a The Magnolia vs. Shannon West and The
              Retreat at Kenwood, Inc., Cause No. 15-Cl 716-CCL in the
              County Court at Law of Bowie County, Texas; and

       3.     The undersigned counsel plans to be out of town for the holidays
              from December 27, 2015 to January 2, 2016.

                                            III.

       Further, the Appellees' briefs were filed on different dates and Appellant could

file one reply brief.

                                            IV.

       Therefore, Appellant would request an extension to January 15, 2016 in which

to file his reply briefs. The requested extension should not in the ordinary course of

procedure in this court delay oral argument and submission and is not requested for

delay but that justice be served.

       WHEREFORE, PREMISES CONSIDERED, Appellant, MICHAEL D. LEE,

prays that the time for filing his appellate briefbe extended to January 15, 2016.

Appellant's Motion to Extend Time for Filing Reply Briefs -Page 2
                                           Respectfully submitted,


                                             /s/ Tofin 'R. Mercy
                                           John R. Mercy
                                           Texas State Bar No. 13947200
                                           MERCY* CARTER* TIDWELL, L.L.P.
                                           1724 Galleria Oaks Drive
                                           Texarkana, TX 75503
                                           Telephone: (903) 794-9419
                                           Facsimile: (903) 794-1268
                                           E-mail: jmercy@texarkanalawyers.com


                                           James A. Holmes
                                           Texas State Bar No. 00784290
                                           THE LAW OFFICE OF JAMES HOLMES, Pc
                                           212 South Marshall
                                           Henderson, TX 75654
                                           Telephone: (903) 657-2800
                                           Facsimile: (903) 657-2855
                                           Email: jh@JamesHolmesLaw.com

                                           ATTORNEYS FOR APPELLANT



                            CERTIFICATE OF CONFERENCE


      I have contacted Andrew Jubinsky, Attorney for Appellee, New York Life
Insurance Company, regarding the relief sought by this motion and he has no
objection to the motion. I attempted to contact LaToyia Pierce, Attorney for
Appellees, The Rogers Agency and C. Michael Rogers, but have been unable to reach
her and, therefore, do not know her position.


                                             /s/ Tofin 'R. Mercy
                                           John R. Mercy


Appellant's Motion to Extend Time for Filing Reply Briefe - Page 3
                                    CERTIFICATE OF SERVICE


       I hereby certify that the foregoing Appellant's Motion to Extend Time for
Filing Reply Briefs has been served via e-service on:

       Ms. LaToyia Pierce
       WILSON, ELSER, MOSKOWITZ,
        EDLEMAN & DICKER LLP
       4800 Bank of America Plaza
       901 Main Street
       Dallas, TX 75202
       Email: latoyia. pierce@wilsonelser.com

       Mr. Andrew Jubinsky
       FIGARI & DAVENPORT, LLP
       3400 Bank of America Plaza
       901 Main Street
       Dallas, TX 75202
       Email: andy.jubinsky@figdav.com

this 28th day of December, 2015.


                                             /s/ Tofin 'R. Mercy
                                           John R. Mercy




Appellant's Motion to Extend Time for Filing Reply Briefe - Page 4